MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                       FILED
regarded as precedent or cited before any                              Sep 13 2017, 9:35 am

court except for the purpose of establishing                                CLERK
the defense of res judicata, collateral                                 Indiana Supreme Court
                                                                           Court of Appeals
                                                                             and Tax Court
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Ruth Ann Johnson                                         Curtis T. Hill, Jr.
Marion County Public Defender Agency                     Attorney General of Indiana
Indianapolis, Indiana
                                                         Henry A. Flores, Jr.
Timothy J. Burns                                         Deputy Attorney General
Indianapolis, Indiana                                    Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Schuyler Stewart,                                        September 13, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A04-1704-CR-727
        v.                                               Appeal from the
                                                         Marion Superior Court
State of Indiana,                                        The Honorable
Appellee-Plaintiff.                                      Angela Dow Davis, Judge
                                                         Trial Court Cause No.
                                                         49G16-1609-CM-36538



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A04-1704-CR-727 |September 13, 2017         Page 1 of 6
[1]   Schuyler Stewart (“Stewart”) appeals his conviction, following a bench trial, of

      Class B misdemeanor criminal mischief1 and asserts that insufficient evidence

      was presented to convict him.


[2]   We affirm.


                                      Facts and Procedural History
[3]   On September 13, 2016, Monique Buford (“Buford”) drove her car to the place

      of Stewart’s employment and picked him up. Thereafter, as she drove, the two

      argued. Buford drove Stewart to his mother’s home, and, upon arriving there,

      told him to get out of the car. He refused. They pushed each other while seated

      in the car, and then Stewart grabbed her keys and “jammed them up in the

      ignition and pulled them back out.” Tr. Vol. II at 28-29. After that, Buford’s

      car would not start.


[4]   Indianapolis Metropolitan Police Department Officer Joshua Hasseld (“Officer

      Hasseld”) was dispatched to a location determined to be Buford’s father’s

      house, where Officer Hasseld encountered Stewart and Buford, who appeared

      nervous and upset. After learning that Buford’s car was at Stewart’s mother’s

      home, Officer Hasseld went to that location, witnessed Buford’s father

      unsuccessfully attempt to start the vehicle and, thereafter, saw the car being




      1
          See Ind. Code § 35-43-1-2(a).


      Court of Appeals of Indiana | Memorandum Decision 49A04-1704-CR-727 |September 13, 2017   Page 2 of 6
      towed from the scene on a wrecker. The next day, Buford’s father worked on

      the car and was able to get it to start.


[5]   On September 16, 2016, the State charged Stewart with domestic battery, a

      Class A misdemeanor; battery, a Class A misdemeanor; and criminal mischief,

      a Class B misdemeanor. Appellant’s App. Vol. II at 20-21. The State later

      dismissed both of the battery charges.


[6]   Officer Hasseld testified at the bench trial to the events as described above. The

      State also sought to have Buford testify, but she failed to appear for trial.2

      Finding her unavailable, the trial court admitted into evidence her prior sworn,

      recorded statement made while Buford was questioned by attorneys for both

      parties. In it, she stated that, when she and Stewart were arguing in the car, he

      took her keys, “jammed them up in the ignition and pulled them back out[,]”

      and the ignition “locked up and I couldn’t move my car, I couldn’t turn the

      key.”3 Tr. Vol. II at 28-29. Buford said that Stewart “stormed in the house,”

      and she continued to scream at him to come back outside “cause he messed my

      car up.” Id. at 29. Buford explained that she called the police and called a

      friend, who took her to her father’s house. Buford stated that, at the time, she

      told police that she “just wanted him to pay for the injuries to my car; pay for

      the tow.” Id. Buford also stated that she did not have to pay for repair, as her




      2
       The record before us indicates that Buford was in the courtroom gallery but left prior to trial, although she
      had been subpoenaed and was subject to an active body attachment at the time. Tr. Vol. II at 17.
      3
          Buford suspected that Stewart’s actions caused the car’s anti-theft system to engage.


      Court of Appeals of Indiana | Memorandum Decision 49A04-1704-CR-727 |September 13, 2017             Page 3 of 6
      father was able to get the car to start by disconnecting and reconnecting the

      battery. She stated, “[A]ll I had to do was pay for the tow to get it from

      [Stewart’s] mom’s house to my dad’s.” Id. at 30. Stewart testified, denying that

      he grabbed her keys and stating, “I never had her keys at all.” 4 Id. at 34.


[7]   The trial court found Stewart guilty of criminal mischief and sentenced him to

      time served. Stewart now appeals.


                                        Discussion and Decision
[8]   Stewart argues that the State presented insufficient evidence to support his

      criminal mischief conviction. When reviewing the sufficiency of the evidence,

      appellate courts neither reweigh the evidence nor determine the credibility of

      witnesses; that role is reserved for the factfinder. Bailey v. State, 979 N.E.2d 133,

      135 (Ind. 2012). We consider only the probative evidence and reasonable

      inferences supporting the judgment. Drane v. State, 867 N.E.2d 144, 146 (Ind.

      2007). We affirm the conviction unless no reasonable factfinder could find the

      elements of the crime proven beyond a reasonable doubt. Id.


[9]   A person who recklessly, knowingly, or intentionally damages or defaces

      property of another person without the other person’s consent commits criminal

      mischief, a Class B misdemeanor. Ind. Code § 35-43-1-2(a). Specifically, to




      4
       Stewart states that “[he] did not testify and did not call any witnesses.” Appellant’s Br. at 6. However, the
      Transcript reflects that Stewart testified, briefly, stating that Buford was outside of his mother’s home and
      called him, he went out to talk to her, they argued, he went inside, and when he came back out, her car
      would not start. He denied grabbing the keys or otherwise touching them. Tr. Vol. II at 33-34.

      Court of Appeals of Indiana | Memorandum Decision 49A04-1704-CR-727 |September 13, 2017              Page 4 of 6
       convict Stewart as charged, the State was required to prove that he “did . . .

       recklessly, knowingly damage or deface the property of [Buford], to wit:

       vehicle ignition[.]” Appellant’s App. Vol. II at 20. Stewart concedes that

       Buford’s vehicle would not start and needed a tow; his argument is that

       Buford’s car was not damaged because Buford’s father was able to get it started

       by disconnecting the battery, and Buford did not have to pay for any repairs. 5

       We disagree with the proposition that her car was not damaged.


[10]   Buford stated in her sworn statement that, after Stewart jammed the keys into

       the ignition and pulled them back out, which Buford believed caused the anti-

       theft system to engage, she could not start her car or turn her key.

       Consequently, Buford was required to have the car towed, which she had to pay

       for. See Tr. Vol. II at 29 (Buford stating, “I just wanted [Stewart] to pay for . . .

       my tow[.]”). Officer Hasseld also observed that the vehicle would not start and

       that it was towed from the scene.


[11]   “A judgment will be sustained based on circumstantial evidence alone if the

       circumstantial evidence supports a reasonable inference of guilt.” Harwell v.

       State, 821 N.E.2d 381, 383 (Ind. Ct. App. 2004). That is, the circumstantial




       5
         Stewart asserts that his appeal is “directed to the lack of sufficient evidence of any ‘damage’ cause as a result
       of his] actions,” but he also states that he “does not concede that [he] did any criminal act whatsoever.”
       Appellant’s Br. at 7 (emphasis in original). To the extent that he is claiming that he did not touch the keys or
       jam them into the ignition, Buford’s sworn statement, admitted into evidence, states that Stewart “took [her]
       keys and jammed them up in the ignition and pulled them back out.” Tr. Vol. II at 28-29. Any claim to the
       contrary is a request for us to reweigh the evidence and determine the credibility of witnesses, which we
       cannot do. Hitch, 51 N.E.3d at 226.

       Court of Appeals of Indiana | Memorandum Decision 49A04-1704-CR-727 |September 13, 2017                Page 5 of 6
       evidence need not overcome every reasonable hypothesis of innocence; the

       evidence is sufficient if an inference may reasonably be drawn from it to support

       the judgment. Gaerte v. State, 808 N.E.2d 164, 166 (Ind. Ct. App. 2004), trans.

       denied. Here, the facts and inferences in favor of the judgment show that Buford

       drove her car to Stewart’s mother’s house, at which time the car was

       undamaged and operational, but that after Stewart took the keys and shoved

       them into and pulled them out of the ignition, the car would not start, and it

       required Buford to have the car towed to her father’s home, where he

       subsequently was able to get it to start after disconnecting and reconnecting the

       battery. That Buford did not have to pay for a separate repair to the ignition

       because her father was able to get the car to start does not change the fact that

       the car was not drivable, i.e. damaged, and she had to pay for a tow. The State

       presented sufficient evidence to support Stewart’s conviction for Class B

       misdemeanor criminal mischief.


[12]   Affirmed.


[13]   Najam, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A04-1704-CR-727 |September 13, 2017   Page 6 of 6